Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/650016 filed 07/19/2022.     
Claims 1, 3-4,6, 8-11, 13-16, 18-20 & 27-30, & 33 have been examined and fully considered.
Claims 2, 5, 6, 12, 17, 21-26, & 31-32 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention of claims 1-6, 8-11, 13-16, 18-20, 22-23 & 27-30 & 33 are directed to a natural product/natural correlation without significantly more (amount of RAN in a natural blood sample). This is a judicial exception is not integrated into a practical application, and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no particularity or specificity of measurement or treatment that makes the claims significantly more than the claimed natural product/correlation. 
Applicant has instantly amended the claims that electochemiluminescence is used, and also it is claimed that the blood sample is contacted with anti-RAN protein antibodies. However, anti- RAN protein antibody is also a natural compound and this contacting is something that can happen in the human body (especially if poly clonal antibody is used).
	Further, the use of electrochemiluminescence, as broadly claimed, does not add enough specificity as far as detection/measurement to overcome the instant 101 rejection. Further- specifically as broadly claimed- electrochemiluminescence is a well-known and routine/conventional technique and therefore does not offer enough specificity to make the claim more than then natural product/correlation.
See MPEP 2106.05 for examples of techniques that have been found to be routine/conventional: 
“The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.”

Further- see excerpt from Mayo decision about determination steps:

The "determining" step tells a doctor to measure patients' metabolite levels, through whatever process the doctor wishes to use. Because methods for making such determinations were well known in the art, this step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law. Parker v. Flook, 437 U. S. 584, 590.

Therefore the inclusion of “electrochemiluminescence,” HPLC, for the instantly claimed “identifying,” step of Claim 1 which read similarly to determining steps as claimed, is not sufficient to transform the claims into a patent- eligible matter.

All that is instantly claimed is a general natural product/correlation—and from what is instantly claimed, applicant is attempting to tie up the detection of any RAN proteins in natural samples by a routine/conventional detection technique.
	For Claims 14-15, & 19-20, all which recite the addition of an un-named therapeutic agent, this is also does not change matters with respect to the 101—since as broadly claimed there is no specificity or particularity of the therapeutic treatment.
See Vanda memorandum.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8-11, 13-16, 18-20, & 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 19, it is unclear, does ANY electrochemiluminescence indicate RAN protein presence, or is it a specific level or amount of electrochemiluminescence that indicates protein presence? Further—it is still not clear exactly how the assay is performed including for instance what reagents in what concentrations or amounts and what other processing steps are performed in the claim. Correction to clarify these matters is required.
With respect to Claim 4, it is unclear how applicant knows that the mammalian subject has the specific claimed “sequence repeat expansion,” in the claimed genes. Is this detected somehow or are samples analyzed in a different/unclaimed way until one knows that the sample has the claimed expansions? 
With respect to Claims 14-15 & 19, it is unclear what applicant means by “therapeutic agents.” As claimed, this could mean anything, including water- water can be considered therapeutic. 
With respect to Claim 19, it is unclear what happens when the level of electrochemiluminescence measured in the second sample is higher than the first sample, and also what if there is no electrochemiluminescence measured? Nothing? This is not made clear in the claims and is confusing.
With respect to Claim 27, it is unclear how the multiple different RAN proteins are identified. Is this magic and done by eyesight, or is a more analytical technique used? This is unclear as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the therapeutic agents found in instant specification PGPUB paragraphs 0056 and 0069, does not reasonably provide enablement for the realm of all possible therapeutic agents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
When taking the Wands factors into consideration, there is not appropriate disclosure to allow one of ordinary skill in the art to make and use the invention as broadly as claimed. Therapeutic agent, can read on almost anything—including water—and one of ordinary skill would not know what would have reasonable expectation of success, other that the compound disclosed as therapeutic agents in instant PGPUB paragraphs 0056 & 0069.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. Claims 1, 3-4,6, 8-11, 13-16, 18-20 & 27-30, & 33 are rejected under 35 U.S.C. 103(a) as being obvious over STOERKER in US 20060068434 in view of RANUM in US 20160025747. 
With respect to Claims 1, 14-15, 19, 27-30, STOERKER et al. teach of cancer-associated proteins and nucleic acids that encode or bind specifically to cancer-associated proteins, which represent markers for cancer detection. Specifically, the invention provides a family of methods and compositions for detecting cancer, for example, breast cancer, in an individual using components of the U2 spliceosomal particle. A target cancer-associated protein may be detected, for example, by reacting the sample with a labeled binding moiety, for example, a labeled antibody capable of binding specifically to the protein. The invention also provides kits useful in the detection of cancer in an individual(abstract). STOERKER et al. further teach of the sample being a blood sample from a human (paragraph 0007) or a mouse (paragraph 0095), or contacting the sample with a binding moiety such as an antibody (Abstract), and that the antibody can be an anti-RAN antibody (paragraph 0014, paragraph 0079). STOERKER et al. further teach of using electrochemiluminescence for detection (paragraph 0086). STOERKER et al. specify that if two or more cancer specific proteins are detected by the methods herein it is an indication of cancer and the need for treatment (paragraph 0099), and of comparing to a control/second sample (paragraph 0018, 0118) Further STOERKER et al. teach of treating and monitoring the efficacy of a treatment/therapeutic agent as applicant is claiming (monitoring before and after treatment (paragraph 0019). Though it is obvious that anti-RAN antibody would bind to RAN protein (or the RAN protein part of another molecule) (STOERKER, paragraph 0014), since this is not expressly stated, RANUM et al. is used to remedy the obviousness that RAN is detected.
	RANUM et al. teach of methods and compositions for identifying and/or treating subjects having or likely to have amyotrophic lateral sclerosis (ALS) or frontotemporal dementia (FTD)(abstract). RANUM et al. further teach of a method comprising detecting in a biological sample, e.g., a blood sample, proteins (such as RAN proteins, i.e., di-amino acid-repeat containing protein levels in a sample (paragraphs 0004, 0005, 0050-0051, 0137, 0140, 0150, 0156-0162, 0193-0194) using an electrochemilluminescence-based immunoassay (western blot was performed with cells transfected with RAN protein-containing epitopes that were visualized using ECL; paragraphs [0157], [0182)). RANUM et al. further teach of contacting the sample with anti-RAN antibodies (paragraph 0031-0033, 0161-0163 & 0172), and further teach the obviousness of taken a sample within 48 hours for detection(paragraph 0078). RANUM et al. teach of polyGP, polyPA, and polyGR(paragraphs 0040-0041), and of being anti-RAN(paragraph 0109). RANUM et al. also teach of taking a first sample and a second sample at different timepoints (one after treatment) and of measuring the level of the detection compound before and after treatment to determine if the treatment works or not(if the level of compound is elevated in the second sample it indicates that the treatment is not working and if it is decreased it indicates that the treatment is working), and further if the treatment is working continuing treatment(paragraph 0062). It would have been obvious to one of ordinary skill in the art to detect RAN proteins as is done in RANUM in the method of STOERKER due to the need in the art for better method of diagnosis of diseases and due to the known fact of RAN protein accumulation with respect to pathological changes (RANUM, paragraph 0003, 0193-0194).

With respect to Claim 16, RANUM et al. further discloses that the biological sample is a blood sample (detection of RAN proteins, i.e., di-amino acid-repeat containing protein levels in a sample, e.g. blood; paragraphs [0004), [0005]) or a tissue sample (The sample may be a tissue sample; paragraph (0054]), optionally wherein the tissue sample is a CNS tissue sample (brain tissue samples may be used; paragraph (0084)), and of processing the sample the next day(paragraph 0178).

With respect to Claim 3, RANUM et al. teach that the subject is a mammalian subject human subject, thereby indicating a mammalian subject; paragraph (0078]), optionally wherein the subject is a human (subject is a human; paragraph [0078}) or a mouse (transgenic mouse model for ALS/FTD, comprising the hexanucleotide repeat sequence in the human C9ORF72 gene; paragraphs [0127), [0191)).

With respect to Claim 4, RANUM et al. teach that the subject is characterized by i, a GGGGCC hexanucleotide sequence repeat expansion in the COORF72 gene (a transgenic mouse comprising a human C9ORF72 gene comprising a GGGGCC hexanucleotide repeat sequence, and a patient with approximately 800 GGGGCC repeats; paragraph [0127]; Figure 29), optionally wherein the subject comprises at least 100, at least 200, at least 500 (patient with approximately 800 GGGGCC repeats; Figure 29), at least 1000, or at least 5000 GGGGCC repeat expansions; or ii, a TGGGCC hexanucleotide sequence repeat expansion in the CQORF72 gene, optionally wherein the subject comprises at least 100, at least 200, at least 500, at least 1000, or at least 5000 TGGGCC repeat expansions(Table 6).
	
With respect to Claims 8-11, STOERKER et al. teach of using monoclonal or polyclonal antibodies(paragraph 0094). RANUM et al. teach of polyGP, polyPA, and polyGR(paragraphs 0040-0041), and of being anti-RAN(paragraph 0109). RANUM et al. further teach of di-amino binding(abstract, paragraph 0106-0114) and further teach of polyclonal antibody(paragraph 0031).  EL-TANANI et al. teach of a kit comprising: i, one or more anti-RAN protein antibodies (kits for the detection of RAN proteins comprising an antibody with binding specificity for RAN; abstract; paragraph (0080)) and also of c-terminal binding(paragraph 0123), and of polyclonal and monoclonal antibody (paragraph 0147).
With respect to Claims 13, RANUM et al. teach of a form of meso scale detection (ECL with western blotting)(paragraph 0182).
With respect to Claims 18, & 20, RANUM et al. further discloses wherein the first biological sample is obtained between 1 week and 1 minute before the administration of the therapeutic agent (the first sample, which could be a muscle tissue
sample, is obtained immediately (1 minute) before the administration of the therapeutic agent; paragraphs [0059], [0062], {0148)) and of storing around room temperature(paragraph 0182, 0186).
	With respect to Claim 33, RANUM et al. teach of the claimed number of expansions(paragraph 0080).

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
With respect to the 112 rejections, they are maintained and expanded upon for the amended claims as shown above, though some issued have been overcome. 
After consultation with USPTO 101 point of contact, a 101 rejection has also been added as shown above.
Applicant's arguments filed with respect to the prior art dated 07/19/2022 have been fully considered but they are not persuasive.
With respect to the prior art, applicant argues only that the STOERKER and RANUM do not teach of performing electrochemiluminescence assay on a blood sampled within two days of the sample being taken from the subject.
The examiner disagrees. As applicant points, out, RANUM et al. do in fact teach of taking a sample and detecting for immunofluorescence analysis in under 48 hours (paragraph 0178). This teaches taking a sample and performing detection in under 48 hours as claimed. RANUM et al. also teach of using electro chemiluminescence as required by the instant claims (paragraphs [0157], [0182)), as does the STOERKER reference as shown in the above rejection. Therefore, all of the claimed conditions are taught by the prior art and make it obvious to one of ordinary skill to perform the instant method with these conditions.
All claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797